Title: From Thomas Jefferson to James Madison, 9 November 1803
From: Jefferson, Thomas
To: Madison, James


          
            Th:J. to mr Madison. 
            Nov. 9. 1803.
          
          I inclose you Clarke’s memoranda. the following articles seem proper for Executive attention.
          an instrument vesting in the Collector of Natchez the powers of the administrator, Treasurer & Contador.
          
            
              Instructions to Claiborne
              to suppress useless offices
            
            
              
              to remove any existing officers.
            
            
              
              to appoint others
            
          
          it would be well these could go by next post.
          would it not be well to send in what documents we have, and furnish what is not yet prepared, as well as what may come hereafter in a supplementary way from time to time as recieved.
        